Exhibit 10.7

 

AMENDED AND RESTATED

DRESSER, LTD. SHARE INCENTIVE PLAN

 

Section 1. Purpose of Plan.

 

The purpose of this amended and restated Share Incentive Plan (this “Plan”) of
Dresser, Ltd., a Bermuda exempted company (the “Company”), is to enable the
Company and its subsidiaries to attract, retain and motivate their respective
employees, including employee-directors (each an “Employee”), non-employee
directors (each a “Non-employee Director”), and independent contractors and
consultants (each a “Consultant”) by providing for or increasing the proprietary
interests of such employees, directors, and independent contractors and
consultants in the Company. This Plan shall be the successor to and continuation
of the Dresser, Inc. 2001 Stock Incentive Plan (the “Dresser, Inc. Plan”) with
respect to those Participants (as defined below) who as of July 3, 2002 were
participants of the Dresser, Inc. Plan.

 

Section 2. Persons Eligible Under Plan.

 

Any employee, director, independent contractor or consultant of the Company or
any of its subsidiaries (including an entity that becomes a subsidiary after the
adoption of this Plan) (each, a “Participant”) shall be eligible to be
considered for the grant of Awards (as defined in this Plan) under this Plan;
provided, however, that Incentive Stock Options (as defined herein) may only be
granted to employees of the Company or any “parent corporation” or “subsidiary
corporation” as such terms are defined in Sections 424(e) and 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”), respectively.

 

Section 3. Awards.

 

(a) On behalf of the Company, the Committee (as defined in this Plan) is hereby
authorized to enter into any type of arrangement with a Participant that is not
inconsistent with the provisions of this Plan and that, by its terms, involves
or might involve the issuance of the Company’s Class B Common Shares, par value
U.S. $0.01 per share (the “Common Shares”), or is otherwise based on the
performance of such Common Shares. The entering into of any such arrangement is
referred to herein as the “grant” of an “Award” and the date of entering into
such arrangement is referred to as the “Date of Grant.”

 

(b) Awards are not restricted to any specified form or structure and may
include, without limitation, sales or bonuses of shares, restricted shares,
share options, reload share options, share purchase warrants, other rights to
acquire shares, securities convertible into or redeemable for shares,
appreciation rights, limited share appreciation rights, phantom shares, dividend
equivalents, performance units or performance shares, and an Award may consist
of one such security or benefit, or two or more of them in tandem or in the
alternative.

 

(c) Awards may be issued, and Common Shares may be issued pursuant to an Award,
for any lawful consideration as determined by the Committee, including, without
limitation, services rendered by the recipient of such Award, provided that no
Common Shares shall be issued for any consideration that is less than the par
value of such Common Shares.

 

(d) Any Award shall be granted subject to the terms, conditions and restrictions
contained in an agreement between the Participant and the Company. Subject to
the provisions of this Plan, the Committee, in its sole and absolute discretion,
shall determine all of



--------------------------------------------------------------------------------

the terms and conditions of each Award granted under this Plan, which terms and
conditions may include, among other things:

 

(i) a provision permitting the recipient of such Award, including any recipient
who is a director or officer of the Company, to pay the purchase price of the
Common Shares or other property issuable pursuant to such Award, and such
recipient’s tax withholding obligation, if any, with respect to such issuance,
in whole or in part, by any one or more of the following:

 

(A) the delivery of cash;

 

(B) the delivery of other property deemed acceptable by the Committee;

 

(C) the delivery of shares of the Company, to the extent permitted by Section
42A of the Companies Act 1981 of Bermuda (the “Act”);

 

(D) a reduction in the amount of Common Shares or other property otherwise
issuable pursuant to such Award, to the extent permitted by Section 42A of the
Act or otherwise in accordance with the applicable law;

 

(E) cancellation of indebtedness of the Company to the Participant; or

 

(F) to the extent permitted by applicable law, the delivery of a promissory note
of the Participant. (Common Shares so paid for will not be fully paid until such
promissory note is paid in full, in cash or by delivery of other property in
satisfaction thereof.)

 

(ii) a provision conditioning or accelerating the receipt of benefits pursuant
to such Award, either automatically or in the discretion of the Committee, upon
the occurrence of specified events, including, without limitation, the
achievement of performance goals, the exercise or settlement of a previous
Award, the satisfaction of an event or condition within the control of the
recipient of the Award or within the control of others, a change in control of
the Company (as defined by the Committee or as set forth in this Plan or in the
agreement evidencing the Award), an acquisition of a specified percentage of the
voting power of the Company, the dissolution or liquidation of the Company, a
sale of substantially all of the property and assets of the Company or an event
of the type described in Section 7 hereof;

 

(iii) provisions specifying the exercise or settlement price for any Award, or
specifying the method by which such price is determined and any provisions
required in order for such Award to qualify (a) as an incentive stock option (an
“Incentive Stock Option”) under Section 422 of the Code or (b) for an exemption
from Section 16 of the Securities Exchange Act of 1934, as amended; and provided
further, that the exercise or settlement price for an Award to any person who
owns shares of the Company representing more than 10% of the total voting power
of all classes of shares of the Company shall not be less than 110% of the Fair
Market Value of the Common Shares on the date the Award is granted;

 

(iv) provisions relating to the exercisability and/or vesting of Awards, lapse
and non-lapse restriction upon Common Shares obtained or obtainable under

 

2



--------------------------------------------------------------------------------

Awards and the termination, expiration, and/or forfeiture of Awards, including
without limitation provisions permitting exercise of Awards before vesting,
subject to a repurchase right by the Company (as contemplated by paragraph (v)
below), or other terms and conditions as the Committee may determine;

 

(v) a right to repurchase the Common Shares acquired upon exercise of an Award
if the Participant’s employment or association with the Company or any of its
subsidiaries is terminated for any reason, or in other circumstances, at any the
price as may be prescribed by the Committee, provided such price is not lower
than that contained in the Award. Each certificate representing Common Shares
subject to such provisions shall bear a legend to the effect that such shares
are subject to certain repurchase rights of the Company; provided, however, that
the failure to include such a legend shall not affect the exercisability of such
repurchase right; or

 

(vi) a provision that upon a termination of employment or other relationship,
the Participant will not be entitled to, or will only have limited rights to,
exercise any Awards or rights therein, whether vested or unvested, at any time
after such termination.

 

(e) The agreement for any Award shall provide that, upon acquisition of any
Common Shares pursuant to any Award (whether upon exercise or conversion of
options, warrants or other securities convertible into Common Shares or
otherwise), any Participant who is an employee of the Company or any of its
subsidiaries shall become a party to the shareholder agreement, if any, between
the Company and its shareholders as in effect at the time of such acquisition of
Common Shares and may provide that any other Participant shall become a party to
such shareholder agreement.

 

(f) All “Awards” (as defined in the Dresser, Inc. Plan) outstanding under the
Dresser, Inc. Plan as of July 3, 2002 (the “Dresser, Inc. Plan Awards”) shall
thereupon be converted into Awards under the Plan, in accordance with Section 7
of the Dresser, Inc. Plan. The Committee shall take any action to make
appropriate and proportionate adjustments to the Dresser, Inc. Plan Awards, as
determined necessary or appropriate by the Committee, provided that no such
adjustments shall be made to the extent prohibited by the terms of the Dresser,
Inc. Plan or this Plan.

 

Section 4. Shares Subject to Plan.

 

(a) At any time, the aggregate number of Common Shares issued and issuable
pursuant to all Awards (including all Incentive Stock Options) granted under
this Plan shall not exceed nine hundred thousand (900,000) shares, subject to
adjustment as provided in Section 7 hereof.

 

(b) Notwithstanding Section 4 (a) hereof, the aggregate number of Common Shares
that may be issued pursuant to the exercise of Incentive Stock Options granted
under this Plan shall not exceed eight hundred fifty thousand (850,000) shares,
subject to adjustment as provided in Section 7 hereof; provided, however, that
adjustments pursuant to Section 7 hereof with respect to Incentive Stock Options
issued or issuable under this Plan, shall be limited to those that will not
adversely affect the status of options as Incentive Stock Options, unless the
Participant and the Company otherwise consent to such adjustment.

 

(c) For purposes of Section 4(a) of this Plan, the aggregate number of Common
Shares issued and issuable pursuant to Awards granted under this Plan shall at
any time be deemed to be equal to the sum of the following:

 

(i) the number of Common Shares that were issued prior to such time pursuant to
Awards granted under this Plan, other than Common Shares that were

 

3



--------------------------------------------------------------------------------

subsequently reacquired by the Company pursuant to the terms and conditions of
such Awards and with respect to which the holder thereof received no benefits of
ownership such as dividends; plus

 

(ii) the maximum number of Common Shares that are or may be issuable at or after
such time pursuant to outstanding Awards granted under this Plan prior to such
time.

 

Section 5. Duration of Plan.

 

Any Awards granted under this Plan shall be granted within ten years from the
Effective Date of this Plan (as provided in Section 9 hereof) (the “Expiration
Date”). Although Common Shares may be issued after the Expiration Date pursuant
to Awards made prior to such date, no Common Shares shall be issued under this
Plan after the tenth (10th) anniversary of the Expiration Date (the “Termination
Date”).

 

Section 6. Administration of Plan.

 

(a) This Plan shall be administered by either the Board of Directors of the
Company (the “Board”) or a committee designated by the Board consisting of two
or more directors. The body administering this Plan, whether the Board or a
committee of the Board, is referred to herein as the “Committee.” If the Company
becomes subject to Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), then the Committee shall consist of two or more directors
each of whom is a “non-employee director” within the meaning of Rule 16b-3
promulgated under the Exchange Act. The Board shall have the discretion to
appoint, add, remove or replace members of the Committee, and shall have the
sole authority to fill vacancies on the Committee. The full Board may take any
action that, pursuant to the terms of this Plan, is reserved for the Committee,
and any such action taken by the full Board shall have the same force and effect
as if the Committee had taken such action.

 

(b) Subject to the provisions of this Plan and applicable law, the Committee
shall be authorized and empowered to do all things necessary or desirable in
connection with the administration of this Plan, including, without limitation,
the following (in each case subject to the specific terms of any Award):

 

(i) adopt, amend and rescind rules and regulations relating to this Plan;

 

(ii) determine which persons qualify as Participants and to which of such
Participants, if any, and when, Awards shall be granted hereunder;

 

(iii) grant Awards to Participants and determine the terms and conditions
thereof, including the number of Common Shares issuable pursuant thereto and the
circumstances under which Awards become exercisable or vested or are forfeited
or expire, which terms may but need not be conditioned upon the passage of time,
continued employment, the satisfaction of performance criteria, the occurrence
of certain events (including events which the Committee determines constitute a
change in control), or other factors;

 

(iv) accelerate the exercisability of an Award or extend the period during which
an owner of an Award may exercise his or her rights under such Award (but not
beyond the Termination Date);

 

4



--------------------------------------------------------------------------------

(v) determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof;

 

(vi) interpret and construe this Plan and the terms and conditions of any Award
granted this Plan; and

 

(vii) determine the terms and conditions of options issued to a Non-Employee
Director.

 

(c) All decisions, determinations, and interpretations of the Committee shall be
final and conclusive upon any Participant to whom the Award has been granted and
to any other person holding an Award.

 

(d) The Committee may, in the terms of the Award or otherwise, temporarily
suspend the exercisability of an Award and/or the issuance of Common Shares
under an Award, and/or the sale or other disposition of Common Shares acquired
pursuant to an Award, if the Committee determines that securities law,
applicable Bermuda law or other considerations so warrant.

 

Section 7. Adjustments.

 

If the outstanding Common Shares are increased, decreased or exchanged for or
converted into cash, property or a different number or kind of securities, or if
cash, property or securities are distributed in respect of such outstanding
securities, in either case as a result of a reorganization, merger,
consolidation, amalgamation, recapitalization, restructuring, reclassification,
dividend (other than a regular, quarterly cash dividend), bonus issue or other
distribution, share split, reverse share split, share subdivision, consolidation
and division, or the like, then, unless the terms of such transaction or this
Plan shall provide otherwise, the Committee shall make appropriate and
proportionate adjustments in (a) the number, exercise or settlement price and
type of shares or other securities or cash or other property, as applicable,
that may be acquired pursuant to Incentive Stock Options and other Awards
theretofore granted under this Plan; and (b) the maximum number and type of
shares or other securities that may be issued pursuant to Incentive Stock
Options and other Awards thereafter granted under this Plan; provided, however,
that no adjustment shall be made to the number of Common Shares that may be
acquired pursuant to outstanding Incentive Stock Options or the maximum number
of Common Shares with respect to which Incentive Stock Options may be granted
under this Plan to the extent such adjustment would result in such options being
treated as other than Incentive Stock Options unless the Company and the
Participant both consent to such adjustment; and provided further, that absent
the affirmative consent of the Committee, no such adjustment shall be made to
the extent the Committee determines that such adjustment would result in the
disallowance of a federal income tax deduction for compensation attributable to
such Option by causing such compensation to be other than performance-based
compensation for purposes of Section 162(m) of the Code. Any adjustment pursuant
to this Section 7 shall be final and binding on the Company and all
Participants.

 

Section 8. Amendment and Termination of Plan.

 

The Committee may amend or terminate this Plan or any agreement evidencing an
Award under this Plan at any time and in any manner, subject to the following
limitations:

 

(a) No such amendment or termination shall deprive the recipient of any Award
theretofore granted under this Plan, without the consent of such recipient, of
any of his or her

 

5



--------------------------------------------------------------------------------

material rights thereunder or with respect thereto, provided that no such
consent shall be required if the Committee determines in its sole discretion and
prior to the date of a Change in Control (as defined in Section 12 hereof) that
such amendment or alteration is not reasonably likely to significantly diminish
the benefits provided under such Award, or that any such diminution has been
adequately compensated; and

 

(b) If an amendment to this Plan would (i) increase the maximum number of Common
Shares that may be issued pursuant to (A) all Awards granted under this Plan or
(B) all Incentive Stock Options granted under this Plan, (ii) change the class
of persons eligible to receive Awards under this Plan, or (iii) affect this
Plan’s compliance with applicable provisions of the Code, as amended from time
to time, the amendment shall be subject to approval by the Company’s
shareholders to the extent required to comply with Section 422 of the Code and
other applicable provisions of or rules under the Code, as amended from time to
time.

 

Section 9. Effective Date of Plan.

 

This Plan shall be effective as of July 3, 2002, the date effective upon which
it was approved by the Board; provided, however, that no Common Shares may be
issued under this Plan until it has been approved by the affirmative vote of the
holders of a majority of the outstanding voting shares of the Company, which
approval shall be obtained within twelve (12) months after the date hereof.

 

Section 10. Definition of Fair Market Value.

 

For purposes of this Plan, “Fair Market Value” shall mean the fair market value
of the applicable class of Common Shares; provided, that for any Award
containing a similar definition, the definition contained in the Award shall
control. If the applicable class of Common Shares is not publicly traded, fair
market value shall be determined by the Committee and may be computed by any
method that the Committee in good faith believes will reflect the fair market
value of the Common Shares on the date of such determination. If the applicable
class of Common Shares is publicly traded, fair market value shall be the
closing sale price per share of the applicable class of Common Shares, if the
applicable class of Common Shares is listed on a national securities exchange,
or if the applicable class of Common Shares is not then so listed, the closing
bid price per share of the applicable class of Common Shares, on the day in
question (or, if such day is not a trading day or if no sales of the applicable
class of Common Shares were made on such day, on the nearest preceding trading
day on which sales of the applicable class of Common Shares were made), as
reported in The Wall Street Journal, or, if trading in the applicable class of
Common Shares is not then reported in The Wall Street Journal, at such closing
sale or bid price as may then appear in what the Committee in its judgment then
deems to be the most nearly comparable listing or reporting service.

 

Section 11. Non-Employee Director Options.

 

(a) The Committee is authorized under this Plan to grant Non-Employee Directors
options (each a “Non-Employee Director Option”) to purchase up to an aggregate
of fifty thousand (50,000) shares, subject to adjustment as provided in Section
7 hereof.

 

(b) Subject to the terms of any Award, each Non-Employee Director Option granted
under this Plan shall expire upon the first to occur of the following:

 

(i) Twenty-four (24) months after the date upon which the optionee shall cease
to be a director of the Company; or

 

6



--------------------------------------------------------------------------------

(ii) The tenth (10th) anniversary of the Date of Grant of such Non-Employee
Director Option.

 

(c) Each Non-Employee Director Option shall have an exercise price equal to the
greater of (i) the aggregate fair market value on the date of grant of such
option of the applicable class of Common Shares subject thereto or (ii) the
aggregate par value of the applicable class of such Common Shares on such date.

 

(d) Subject to the terms of any Award, all outstanding Non-Employee Director
Options theretofore granted under this Plan shall become fully exercisable upon
the first to occur of the following:

 

(i) the date of shareholder approval of a reorganization, amalgamation, merger
or consolidation of the Company as a result of which the outstanding securities
of the class or classes then subject to this Plan are exchanged for or converted
into cash, property and/or securities not issued by the Company or by a company
whose common equity holders immediately after such transaction consist only of
persons who are holders of the common equity of the Company immediately before
such transaction;

 

(ii) the first date upon which the directors of the Company who were nominated
by the Board for election as directors shall cease to constitute a majority of
the authorized number of directors of the Company;

 

(iii) the dissolution or liquidation of the Company; or

 

(iv) the sale of all or substantially all of the property and assets of the
Company.

 

(e) In lieu of any Non-Employee Director Option, the Committee may grant to
Non-Employee Directors offers to purchase Common Shares immediately, or may make
grants of Common Shares, to such non-employee directors in exchange for their
service on the Board of Directors of the Company.

 

Section 12. Change in Control.

 

(a) The Committee shall establish the terms and conditions applicable to each
option or other Award in the event of a Change in Control (as defined in Section
12(i) hereof). Such terms and conditions may differ among Participants and among
different types of Awards, all as the Committee determines in its sole and
absolute discretion.

 

(b) In the case of any Common Shares to be acquired upon the exercise of an
unvested option, the terms and conditions applicable to any such shares in the
event of a Change in Control shall correspond, in the manner determined by the
Committee in its sole discretion, to the terms and conditions that apply to the
underlying option in the event of a Change in Control.

 

(c) Immediately following the consummation of the Change in Control, all
outstanding options and other Awards shall terminate and cease to be
outstanding, except to the extent assumed by the successor entity (or parent
thereof), or, in the case of a transaction in which the Company is not merged
into another entity and does not become a subsidiary of another entity, the
option remains outstanding following the Change in Control pursuant to
affirmative language to

 

7



--------------------------------------------------------------------------------

this effect in the Award (in which case the option will be so converted or
remain outstanding, as applicable).

 

(d) The Committee may make such modifications to the provisions in this Sections
12 as it deems appropriate in any agreement evidencing an Award.

 

(e) In addition to and not by way of limitation of the Committee’s discretion,
the Committee shall have the discretion, exercisable either at the time an Award
is granted or at any time while the Award remains outstanding, to structure or
change one or more Awards so that those Awards shall automatically accelerate
and vest in full or in part (and any repurchase rights of the Company with
respect to Common Shares shall immediately terminate in full or in part) upon
the occurrence of a Change in Control, whether or not those Awards are to be
assumed in the Change in Control.

 

(f) In addition to and not by way of limitation of the Committee’s discretion,
the Committee shall also have the discretion, exercisable either at the time the
Award is granted or any time while the Award remains outstanding, to structure
or change such Award so that the shares subject to that Award will automatically
vest on an accelerated basis (and any repurchase rights of the Company with
respect to Common Shares shall automatically lapse on an accelerated basis) by
reason of a termination, other than for Cause within a designated period
following the effective date of any Change in Control in which the Award is
assumed. Any Award so accelerated shall remain exercisable for the fully-vested
Common Shares until the expiration or sooner termination of the Award’s term.

 

(g) The portion of any Incentive Stock Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Stock Option only to
the extent the applicable $100,000 limitation in Section 422(d) of the Code is
not exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a nonqualified option.

 

(h) The grant of Awards under this Plan shall in no way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, amalgamate, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.

 

(i) For purposes of this Plan, (subject to any definition contained in Awards
granted under this Plan), the term “Change in Control” shall mean (i) any merger
or amalgamation of the Company with or into another person or entity as a result
of which the holders of the Company’s then outstanding voting shares immediately
prior to such transaction own, immediately after such transaction, voting shares
of the survivor of such merger or amalgamation (whether the Company or such
other entity) or the parent entity of such survivor constituting less than fifty
percent (50%) of the voting power of such survivor, (ii) the sale of all or
substantially all of the Company’s assets to any other person or entity (other
than a subsidiary of the Company), (iii) any other transaction or series of
related transactions (other than as the result of the issuance of newly issued
shares or other securities by the Company in circumstances to which clause (i)
of this sentence does not apply) in which the holders of the Company’s
outstanding voting shares immediately prior to such transaction own, immediately
after such transaction, voting shares of the Company constituting less than
fifty percent (50%) of the voting power of the Company, (iv) the dissolution or
liquidation of the Company, (v) a contested election of directors, as a result
of which or in connection with which the persons who

 

8



--------------------------------------------------------------------------------

were directors of the Company before such election or their nominees cease to
constitute a majority of the Board, or (vi) any other event specified by the
Committee, regardless of whether at the time an Award is granted or thereafter.
Notwithstanding the foregoing, “Change of Control” shall not include any
transaction if as a result of such transaction either First Reserve Corporation
(including the investment limited partnerships it manages) or Odyssey Investment
Partners, LLC, or both, either (y) together hold directly or indirectly a
greater percentage of the outstanding voting securities of the Company than any
other shareholder, and retain direct or indirect control of more than 35% of the
outstanding voting securities of the Company, or (z) has the ability to appoint
more than 50% of the members of the Board of Directors of the Company.

 

Section 13. Compliance with Other Laws and Regulations.

 

This Plan, the grant and exercise of Awards thereunder, and the obligation of
the Company to sell and deliver shares under such Awards, shall be subject to
all applicable federal and state laws, rules and regulations of the United
States and Bermuda Law and to such approvals by any governmental or regulatory
agency as may be required. The Company shall not be required to issue, or
deliver any certificates for, Common Shares prior to the completion of any
registration or qualification of the Shares under any federal or state law of
the United States and Bermuda Law or issuance of any ruling or regulation of any
government body which the Company shall, in its sole discretion, determine to be
necessary or advisable.

 

Section 14. No Right to Company Employment.

 

Nothing in this Plan or as a result of any Award granted pursuant to this Plan
shall confer on any individual any right to continue in the employ of the
Company or interfere in any way with the right of the Company to terminate an
individual’s employment at any time. The agreement evidencing an Award may
contain such provisions as the Committee may approve with respect to the effect
of approved leaves of absence.

 

Section 15. Liability of Company.

 

The Company and any affiliate that is in existence or hereafter comes into
existence shall not be liable to a Participant or other persons as to:

 

(a) The non-issuance or sale of Common Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary for the lawful issuance and sale
of any Common Shares hereunder; and

 

(b) Any tax consequence to a Participant due to the issuance, exercise,
settlement, cancellation or other transaction involving any Award granted
hereunder.

 

9



--------------------------------------------------------------------------------

Section 16. Non-Transferability of Award.

 

Awards granted under this Plan may not be transferred in any manner otherwise
than by will or by the laws of descent or distribution and may be exercised
during the lifetime of a Participant only by him or her. The terms of Awards
granted pursuant to any Participant shall be binding upon the executors,
administrators, heirs, successors and assigns of such Participant.

 

Section 17. Governing Law

 

This Plan and any Awards and agreements hereunder shall be interpreted and
construed in accordance with the laws of the state of New York, without giving
effect to the choice of laws principles thereunder.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
by the Board, Dresser, Ltd. has caused this plan to be duly executed in its name
and behalf by its proper officers thereunto duly authorized as of the 27th day
of August, 2004.

 

By:        

Mark J. Scott

Vice President of Human Resources

 

11